DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 04/19/2022. Claims 1-20 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-20 are currently pending.

Claim Objections
Claim 20 is objected to because of the following informalities: Claim 20 has been amended. However, claim 20 is labeled as original. The examiner considers this to be a typographical error and will treat it as “Currently Amended”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 04/19/25022, with respect to the rejection(s) of claim(s) 1-5, 7-12, and 14-20 under 35 U.S.C. 102(a)(2) as being anticipated by Kentley have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kentley and Von Grabe US 2004/0246147 A1 as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley US 2017/0123421 A1 (hence Kentley) in view of Von Grabe US 2004/0246147 A1 (hence Von Grabe).
In re claims 1, 8, and 15. Kentley discloses a transport system (Abstract) and teaches the following:
a network communication interface communicating, over one or more networks, with (i) a fleet of self-driving vehicles (SDVs) operating throughout a given region, and (ii) computing devices of users; one or more processors (Paragraphs 0076-0077, and 0098);
and one or more memory resources storing instructions that, are executable by the one or more processors to cause the computing system to: receive, over the one or more networks, sensor view data from the fleet of SDVs, the sensor view data indicating a surrounding environment of respective SDVs in the fleet of SDVs (Paragraphs 0056-0057, and Paragraphs 0078-0087);
determine, from the sensor view data, one or more properties of one or more vehicles external to the respective SDVs in the fleet of SDVs (Fig.3A, 3B, 3C, and Paragraphs 0055-0056, 0060, 0066-0067, and 0085);
based on the one or more properties of the one or more vehicles external to the respective SDVs in the fleet of SDvs, generate one or more traffic models for the given region to indicate traffic flow for at least part of the given region (Paragraphs 0085, 0088, and 0152-0153);
and utilizing the one or more traffic models, generate map data for the computing devices of the users, the map data indicating the traffic flow for the at least part of the given region (Paragraphs 0085, 0090, and 0153)
However, Kentley doesn’t explicitly teach the following:
generate one or more traffic models for the given region to indicate lane-specific traffic flow for at least part of the given region
Nevertheless, Von Grabe discloses providing real time information on the flow of vehicles on all roads within territorial boundaries, utilizing GPS enabled cell phones or similar mobile devices as traffic probes (Abstract) and teaches the following:
generate one or more traffic models for the given region to indicate lane-specific traffic flow for at least part of the given region (Paragraph 0012)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kentley reference with applying principles of fuzzy sets and logic to determine multiple lane speed differences, and calculating the maximum traffic flow for each direction of each segment and optionally each lane within that segment, as taught by Von Grabe, in order to measure in real time highway traffic in segments, or subsegments, including variable subsegments, ahead of highway entranceways (Von Grabe, Abstract).
In re claims 2, 9, and 16, Kentley teaches the following:
provide estimated time of arrival (ETA) data for the computing devices of the users in conjunction with the map data (Paragraphs 0125, 0147, and 0158)
In re claims 3, 10, and 17, Kentley teaches the following:
provide the map data and the ETA data to a designated application executing on the computing devices of the users (Paragraphs –84-0085)
In re claims 4, 11, and 18, Kentley teaches the following:
the designated application enables a particular user of the users of the computing devices to input a location on an interactive map interface and view the lane specific traffic flow and an ETA of the particular user to the inputted location on the interactive map interface (Fig.9, Paragraphs 0082-0083, Fig.10, #1022, and Paragraph 0084, Fig.11, Paragraphs 0085, 0089, Paragraphs 0122, 0147, and Fig. 37B, and Paragraphs 0162-0163)
In re claims 5, 12, and 19, Kentley teaches the following:
the sensor view data from the fleet of SDVs indicates a current lane of a road on which the respective SDVs travel and one or more additional lanes in the surrounding environment of the respective SDVs, and wherein the one or more properties of the one or more vehicles includes a speed of the one or more vehicles (Paragraphs 0056-0057, 0087, and 0153)
In re claims 7, 14, and 20, Kentley teaches the following:
receive, over the one or more networks, a transport request from a computing device of a requesting user of the requesting user of the users of the computing devices, the transport request including a pick-up location and a destination location (Fig.36, and Paragraph 0122);
select an SDV, from one or more proximate SDVs in relation to a current location, to service the transport request (Paragraph 0098);
and transmit, over the one or more networks, confirmation information to the computing device of the requesting user, the confirmation information identifying the selected SDV and ETA data corresponding to the selected SDV arriving at the pick-up location, the ETA data being based on the one or more traffic models (Paragraphs 0053, and 0147-0148)

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley and Von Grabe as recited above and further in view of Slavin et al US 2014/0278052 A1 (hence Slavin).
In re claims 6 and 13, Kentley discloses the claimed invention as recited above but doesn’t explicitly teach the following:
cause the computing system to generate the one or more traffic models by determining timing data for individual traffic signals throughout the given region based on the lane-specific traffic flow
Nevertheless, Slavin discloses lane-level route guidance for individual vehicles of various types through transportation networks for making trips between widely separated trip origins and destinations (Paragraph 0002) and teaches the following:
cause the computing system to generate the one or more traffic models by determining timing data for individual traffic signals throughout the given region based on the lane specific traffic flow  (Paragraphs 0008, 0037, and 0058)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kentley reference with utilizing the lane level mapping system, as taught by Slavin, in order to improve the traffic planning and management as well as traffic simulation and prediction to provide more accurate ETAs (Slavin, Paragraph 0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669